course of law. NRS 34.170; NRS 34.330; Smith, 107 Nev. at 677, 818 P.2d
                        at 851. Moreover, this court has held that the right to appeal is generally
                        an adequate legal remedy precluding writ relief. Pan, 120 Nev. at 224, 88
                        P.3d at 841.
                                       Having considered the petition, we conclude that our
                        intervention by way of extraordinary relief is not warranted.   Smith, 107
                        Nev. at 677, 818 P.2d at 851; NRAP 21(b)(1). Accordingly, we
                                       ORDER the petition DENIED.




                                                                                                , J.
                                                                     Hardesty


                                                                       &AAA
                                                                     Parraguirre




                        cc: Hon. Doug Smith, District Judge
                             Cohen-Johnson LLC
                             Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A


        ciffliffiragn                                         isf.1211101